Citation Nr: 1449714	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  12-14 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUE

Entitlement to a higher (compensable) disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from February 1970 to January 1972, from May 1980 to May 1988, and from March 2003 to June 2003.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the RO in Houston, Texas, which denied a compensable rating for the service-connected bilateral hearing loss.  This case was previously before the Board in November 2013, where the Board remanded the issue on appeal to obtain outstanding VA and private treatment records, to schedule the Veteran for a new VA audiometric examination, and to subsequently readjudicate the issue on appeal after such development was completed.  For the reasons discussed below, the Board finds that there has not been substantial compliance with the directives of the November 2013 remand, and an additional remand is required to comply with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall, 11 Vet. App. at 271.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Id.  

Pursuant to the November 2013 Board decision, on remand the RO was to 1) obtain any outstanding VA treatment records related to hearing loss; 2) afford the Veteran an additional opportunity to submit evidence, including private treatment records; 3) notify the Veteran that he could submit lay statements from himself and others to support the issue on appeal; 4) schedule a new VA audiometric examination; and 
5) readjudicate the issue of a compensable rating for the service-connected bilateral hearing loss once the aforementioned development was completed.

The record reflects that additional VA treatment records were obtained by the RO.  In a letter dated November 2013, the Veteran was provided with a copy of VA Form 21-4142, Authorization and Consent to Release Information, to allow the RO to obtain any outstanding private medical documents.  The letter also discussed the submission of lay statements as evidence.  

Unfortunately, in March 2014, the Veteran was issued a Supplemental Statement of the Case (SSOC) on the issue of "entitlement to service connection for hearing loss," which decided that "entitlement to service connection for hearing loss remains denied."  The Veteran is currently service connected for hearing loss, and the only issue on appeal is whether a compensable disability rating is warranted.  As the RO readjudicated the wrong issue, the remand directives of the November 2013 Board decision were not complied with, and a remand is necessary for the issuance of a corrected SSOC.  

Further, the record reflects that the Veteran failed to appear for a scheduled December 2013 VA audiometric examination.  To date, VA has not heard from the Veteran as to why he missed the examination; however, the Board notes that the record is not entirely clear as to whether the Veteran received notice of the scheduled examination.  As the instant matter must be remanded for the issuance of a new SSOC, while on remand the RO should schedule another VA audiometric examination.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record any identified VA clinical documentation (treatment records) pertaining to the treatment of the Veteran's hearing, not already of record, since the previous November 2013 Board Remand.

2.  Schedule the Veteran for the appropriate VA examination in order to assist in determining the current level of severity of the service-connected bilateral hearing loss.  A detailed history of relevant symptoms should be obtained from the Veteran.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The VA examiner should report the extent of the disability in accordance with VA rating criteria.

The examination is to encompass pure tone threshold (in decibels) and Maryland CNC testing.  In addition to objective test results, the examiner should fully describe the functional effects caused by the hearing disability in the final report, including specifically, the effect of the Veteran's hearing loss on his occupational and daily functioning. 

3.  Then readjudicate the issue of a higher (compensable) disability rating for bilateral sensorineural hearing loss.  If the benefit sought remains denied, the Veteran and his representative should be issued a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



